810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.George HANCOCK, Defendant-Appellee.
No. 86-5692.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. § 1983, plaintiff brought suit against the superintendent of the Kentucky Correctional Psychiatric center, LaGrange, Kentucky.   He seeks only his release from confinement.   The matter was referred to a magistrate who recommended dismissal.   The district court later adopted this recommendation causing the action to be dismissed.   Plaintiff has appealed.   On appeal plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the disposition of this action by the district court.   Plaintiff seeks release from confinement in this civil rights action.   This relief is unavailable under 42 U.S.C. § 1983.   Preiser v. Rodriguez, 411 U.S. 475 (1973).   We affirm.


4
It appearing therefore that the question on which decision of the case depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it is hereby affirmed.